Citation Nr: 1022785	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-15 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD), 
depression, and anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.B.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in November 2005, a 
statement of the case was issued in March 2006, and a 
substantive appeal was received in April 2006.  A personal 
hearing was conducted at the RO in June 2006.

The Board notes that the March 2006 statement of the case 
additionally addressed the issue of entitlement to service 
connection for peripheral neuropathy of both lower 
extremities.  However, that issue was resolved with a full 
grant of the benefit sought in a November 2006 RO rating 
decision.  Therefore, that issue is no longer in appellate 
status and is not before the Board at this time.

Additionally, the Board observes that the Veteran's November 
2005 notice of disagreement raised contentions concerning a 
number of other issues.  However, only the issues that had 
been denied in a timely RO rating decision were placed into 
appellate status by the correspondence; the Veteran's new 
contentions in the November 2005 correspondence introduced 
new claims and did not create appeals for those issues which 
were not the subject of a timely RO adjudication.  The claims 
introduced in the Veteran's November 2005 correspondence have 
since been adjudicated by the RO and have not been appealed.  
Therefore, in light of all of the above, only the issue of 
entitlement to service connection for a psychiatric 
disability is currently in appellate status and before the 
Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The RO denied the Veteran's claim of entitlement to service 
connection for PTSD on the basis that his alleged stressors 
were not able to be verified.  The RO found that the 
stressful events described by the Veteran were insufficient 
to send to U.S. Army and Joint Service Records Research 
Center (JSRRC) for verification.  However, the Board notes 
that one of the Veteran's stressors was mortar attacks upon 
the Veteran's unit, which the Veteran described in 
correspondence including that dated in July 2007.  The 
Veteran described that he arrived in the 'Quihn Nhon' area 
(or perhaps Qui Nhon) around April or May 1967 and was 
assigned to the 589th Combat Engineers.  He describes that he 
was in 'Quihn Nhon' for approximately six months.  He recalls 
that during this period his unit took incoming mortars 
probably a dozen times.  He recalls that when he first 
arrived, around May 1967, it seemed that they took incoming 
rounds about once per week.  He then describes that he 
recalls a period of quiet for a couple of months after his 
first month or so, but then more incidents of incoming mortar 
attacks beginning in September or October 1967.  The Veteran 
contends that at least one of the incoming mortar attacks 
struck a tent adjacent to him.

The Veteran's service personnel records confirm portions of 
the Veteran's account.  The personnel records show that the 
Veteran was assigned to service in Vietnam beginning in April 
1967 with "UO#20 CoB 589th Engr Bn (Const)."  This lasted 
until August 1967 when the Veteran appears to have served 
with "UO#36 CoC 589th Engr Bn (Const)" until November 1967.  
Another service personnel report suggests that the Veteran 
may have served with "CoC 589th Engr Bn" for the entire 
period from April 1967 through November 1967.  The Board 
notes that the Veteran's April 2004 correspondence seems to 
indicate that at that time he recalled serving with 'C 
Company' of the 589th for the duration of the period, 
although the Veteran's July 2007 statement expresses that he 
is unable to remember which company of the 589th he was 
assigned to when he arrived in Vietnam.

The Board further observes that the Veteran's July 2007 
correspondence further describes that around November or 
December 1967 he was transferred to Pleiku and was 
subsequently involved in events involving "incoming rounds" 
at his location.  The Veteran's service personnel records 
show that in November 1967 the Veteran was serving in Vietnam 
and assigned to "Co C, 815th Engr Bn (Const)."

In Pentecost v. Principi, 16 Vet. App. 124, 128 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a claim for service connection for PTSD and noted 
that '[a]lthough the unit records do not specifically state 
that the Veteran was present during the rocket attacks, the 
fact that he was stationed with a unit that was present while 
such attacks occurred would strongly suggest that he was, in 
fact, exposed to attacks.'  Upon further review of the above, 
the Board finds that the stressors described by the Veteran 
are arguably of sufficient detail in terms of dates and 
locations to allow for an attempt at verification.

In view of the information furnished by the Veteran, it would 
seem that the unit records for the '589th Engr Bn (Const),' 
perhaps with attention to 'CoB' and 'CoC,' would possibly 
document the alleged mortar attacks during the pertinent 
periods suggested by the Veteran's testimony.  Additionally, 
unit records for the "Co C, 815th Engr Bn (Const)" for the 
period beginning in November 1967 would possibly document the 
alleged attacks the Veteran describes after his reassignment 
in Vietnam.  In order to fully assist the Veteran, the Board 
believes further development is necessary.

Additionally, the medical evidence shows that although the 
Veteran raised a claim of entitlement for service connection 
for PTSD specifically, there is now evidence that he may have 
diagnosable depressive disorder and anxiety disorder 
associated with the same symptoms associated with his PTSD 
claim.  The Court of Appeals for Veterans Claims (Court) 
recently found that the use of 'condition(s)' in regulation 
38 C.F.R. § 3.159(a)(3) indicates that a single claim can 
encompass more than one condition and that an appellant can 
reasonably expect that alternative current conditions within 
the scope of the filed claim will be considered.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

As the Veteran may be diagnosed with depressive disorder and 
anxiety disorder manifesting in the same symptoms for which 
he seeks benefits for PTSD, the Board believes that the issue 
of entitlement to service connection for a psychiatric 
disability other than PTSD, to include depressive disorder 
and anxiety disorder, is encompassed within the scope of the 
Veteran's claim on appeal.  In light of this, the RO should 
ensure that appropriate consideration of the full scope of 
the issue is addressed in readjudication of this appeal at 
the RO level.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should forward the Veteran's 
service personnel records to JSRCC to 
accomplish the following:

a)  The RO should request that the 
JSRRC search the unit records of the 
'589th Engr Bn (Const),' with attention 
to 'CoB' (Company B) and 'CoC' (Company 
C), to ascertain whether the unit 
underwent mortar attacks in the area 
around 'Quihn Nhon' or Qui Nhon during 
the period early portion of the 
Veteran's pertinent service in that 
unit (from April 1967 through June 
1967).

b)  Additionally, as the Veteran has 
specifically asserted that mortar 
attacks resumed during the period of 
September through November 1967, the RO 
should request that the JSRRC similarly 
search the pertinent unit records to 
ascertain whether the unit underwent 
mortar attacks during the period from 
September 1967 through November 1967.

c)  Finally, as the Veteran has also 
asserted that his location (reportedly 
in Pleiku after reassignment in 
November 1967) experienced incoming 
rounds during a period beginning in 
November 1967, the RO should request 
that the JSRRC search the unit records 
of 'Co C, 815th Engr Bn (Const)' to 
ascertain whether the unit underwent 
mortar or rocket attacks during the 
period of service from November 20, 
1967 (the date of his transfer).  (If a 
specific period of months must be 
specified, that period should begin 
with November 20, 1967.)

2.  If, and only if, it is determined that 
the Veteran was subjected to mortar 
attacks or that any of his other stressors 
are verified, the Veteran should be 
scheduled for a VA PTSD examination.  The 
examiner should be informed of the 
corroborated stressor(s) and be asked to 
determine if the Veteran currently suffers 
from PTSD related to such corroborated 
stressor(s).  The claims file must be made 
available to the examiner for review, and 
any medically indicated special tests 
should be accomplished.

3.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and readjudicate the issue 
on appeal (to include express 
consideration of service connection for 
diagnosed acquired psychiatric disability 
other than PTSD, to include depressive 
disorder and anxiety disorder).  The 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


